Title: To James Madison from Nathan Sanford, 26 December 1815
From: Sanford, Nathan
To: Madison, James


                    
                        
                            Washington
                            26th. December 1815.
                        
                    
                    Mr. Sanford, has the honor to present his respects to the President; and begs leave to say, that he has been requested by James Fairlie Esquire of New York, to suggest his name, for the place of Commissioner to determine the line between the United States and the Canadas. The suggestion, is accordingly offered, with all delicacy and respect. It is one, concerning which, there will be no importunity; and Mr. Sanford, is merely the medium of conveying it to the President.
                 